                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


STEVEN HAYNES                                     :           CIVIL ACTION NO. 2:18-cv-1542
     REG. # 06238-078

VERSUS                                            :           JUDGE JAMES

U.S. DEP’T OF JUSTICE                             :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 10] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the instant petition for writ of habeas corpus be DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing 2254 Proceedings in the United

States District Courts.

       THUS DONE AND SIGNED this 28th day of May, 2019.
